Case 2:19-mj-04585 Document 1 Filed on 12/09/19 in TXSD Paggrdy Qbtds courts

(— (— Southern District of Texas
FILED
DEC 09 2019
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA
Vs. CRIMINAL GCONPLAINT

Bakunduwukize Desire

Case Number: C -]9- 4YS8SM

|, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about December 8, 2019 in Brooks County, in the
(Date)
Southern District of Texas, defendant, Bakunduwukize Desire

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United
States i in Violation of law transport, or move or attempt to transport or move such alien within the United States by
r o erwise, in furtherance of such Violation of law ov ees

 

ve “United States Cod Se ti an(s)
“Border Patrol Agent _

 
 

 

Continued on the attached sheet and made a part of this complaint:

 

Nature of Complainant
Submitted by reliable electronic means, sworn to, signature David Stone
attested telephonically per Fed.R.Crim.P.4.1, and probable cause Printed Name of Complainant
found on the:

 

 

October 9, 2019 at Corpus Christi, Texas
Date City and State
Jason B. Libby U.S. Magistrate Judge i , 722

 

 

Name and Title of Judicial Officer i Signature ae

 

    
 
 
   
   
  

 

 

 
Case 2:19-mj-04585. Document 1 Filed on 12/09/19 in TXSD Page 2 of 3
(— (—

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

SYNOPSIS:
On December 8, 2019, Bakunduwukize DESIRE was arrested at the Falfurrias, Texas Border
Patrol Checkpoint attempting to smuggle one illegal alien.

ENCOUNTER:

At approximately 9:00 p.m., Border Patrol Agents assigned to the Falfurrias Texas Border Patrol
checkpoint observed a Nissan Altima with a male driver and male front seat passenger approach
the primary inspection lane for immigration inspection. The agent asked the driver, later
identified as Bakunduwukize DESIRE, where they were going. The driver stated they were
going to Houston, Texas. The agent asked the driver to wake up the front seat passenger, later
identified as Jose CLAROS-Torres, in order to conduct an immigration inspection. The driver
attempted to wake up the passenger several times with no success. The agent asked the driver

~-osiwho the passenger was." DESIRE ’stated, he was, his friend and they just left’a party in McAllen

 

MIRANDA RIGHTS
DESIRE was read his Miranda Rights in the English language. Subjects stated they understood
his rights and was willing to provide statements without the presence of an attorney.

The material witness was read his Miranda Rights in his preferred language of Spanish. Subject
stated he understood his rights and was willing to provide a statement without the presence of an
attorney.

PRINCIPAL STATEMENT (Bakunduwukize DESIRE)

DESIRE stated, he came to McAllen, Texas from Houston, Texas with his girlfriend for a one
day vacation. DESIRE stated, his girlfriend became angry with him in McAllen and left him
there. DESIRE stated, he was staying at his friend’s house. DESIRE stated, his friend knew a
man that would give him a car to get back to Houston. DESIRE stated, the man gave him a car
and also told him he would pay $800.00 USD to transport CLAROS-Torres to Houston. DESIRE
stated, he felt something, “was off’ about CLAROS-Torres but agreed to transport him for the
$800.00USD.

 

 

 

 

 

 
Case 2:19-mj-04585 Document 1 Filed on 12/09/19 in TXSD Page 3of3 .

MAT/WIT STATEMENT (Jose CLAROS-Torres)

CLAROS-Torres stated, he had been living in the streets of McAllen, Texas after crossing
illegally into the United States fifteen day prior. CLAROS-Torres stated, he was at a soccer field
and noticed a man in a car. CLAROS-Torres stated he approached the man and asked him for a
ride to Houston, Texas. The man agreed to take him to Houston and they did not speak to one
another at all before arriving at the checkpoint.

DISPOSITION:

The facts of this case were presented to Assistant United States Attorney David Paxton who
accepted Bakunduwukize DESIRE for prosecution for violating Title 8 USC 1324, Alien
Smuggling. Jose CLAROS-Torres will be held as a material witness in this case.

 

 

 

 

 

 

 
